DETAILED ACTION
This communication is responsive to the application filed February 25, 2021 and the replacement claim set filed September 23, 2021.  Claims 1-22 are currently pending.
Claims 1, 3-5, 7-9, 12, and 13 are ALLOWED.
Claims 2, 6, and 10, 11, and 14-22 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US 16/091,795 (now US 10,941,226), filed October 5, 2018, which is the national stage entry of PCT/US2017/025926, filed April 4, 2017, which claims priority to US 62/320,003, filed April 8, 2016, and US 62/318,258, filed April 5, 2016.

Claim Objections
Claims 1, 3-6, 11, 13, 16, 17, 20, and 22 are objected to because of the following informalities:  
Appropriate correction of each informality is required.
Regarding claim 1, “which features” should be “comprising.”

Regarding claims 3-6 and 20, “comprises” should be “comprise” to ensure subject/verb agreement.

Regarding claims 11 and 13, the word “the” in “the reagents” should be deleted to avoid a lack of antecedent basis indefiniteness issue.  In addition, the abbreviation “TMEDA” should be defined.  Finally, a conjunction (presumably “and”) should be added between “TMEDA” and “N,N-dimethylethanolamine”.
Regarding claim 16, the word “the” in “the reagents” should be deleted to avoid a lack of antecedent basis indefiniteness issue.

Regarding claim 17, “claims” should not be plural and instead should be “claim 2”.

Regarding claim 22, the abbreviations DMEA, DMAEOE, and MEOE should be defined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, and 10-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2 and 16, the improperly formatted Markush group renders the claim indefinite because it is not clear if Applicant intends to limit the polarizing complexing agent to only those compounds listed, or if the group is actually larger.
Because claims 6, 11, 14-18, and 20-22 depend form claim 2 and do not correct the issue with claim 2, they are indefinite for the reason claim 2 is indefinite.

Regarding claim 10, it is not clear what is meant by “initially formed.”  This implies that the catalyst is continuously generated in situ, but it is unclear how that happens, given the reaction compounds recited in claim 1.

Regarding claim 17, the limitation "the polytertiaryamine (PTA) promoter" in lines 1-2 lacks sufficient antecedent basis.  In addition, it is not clear how the recited alkali or metal alloy and/or a solid saline hydride and/or a saline metal amide is “used” to form the catalyst.  The word “using” is indefinite.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 12, and 13 are allowed.  Claims 2, 6, 10, 11, and 14-22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter because the examiner cannot find prior art teaching or fairly suggesting the claimed process.  Anionic polymerization processes using alkali or alkaline hydride catalysts are known in the art, but after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting a process in which the polymerization is conducted in the presence of H2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763